DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/29/2022 (“Amendment”) has been entered. The Amendment specifies that the sealing plate that has convexly deformed is brought into contact with a positive bus bar and a negative bus bar connecting positive electrodes and negative electrodes, respectively, of the one of the prismatic battery cells and corresponding one of the prismatic battery cells connected in parallel to the one of the prismatic battery cells, such that the positive bus bar and the negative bus bar are short-circuited via the sealing plate. Support for the Amendment is found at Figs. 4-5 and para. 50 of the PGPUB.
Response to Arguments
Applicant’s arguments filed on 06/29/2022 traversing the rejections set forth in the 04/04/2022 Non-Final Rejection have been fully considered and are persuasive in view of the Amendment. The rejections are accordingly withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 6-15 are canceled. In the reply filed 01/18/2022, Applicant elected without traverse to prosecute Group I, drawn to a method for interrupting an inflow current of a battery system, in the instant application. 
The title has been amended as: METHOD OF INTERRUPTING INFLOW CURRENT IN BATTERY SYSTEM. The amended title removes subject matter pertaining to canceled claims 6-15. 
Claim Interpretation
The limitation recited in claim 1 of “bringing the sealing plate that has convexly deformed into contact with a positive bus bar and a negative bus bar” is interpreted to require a single sealing plate being in contact with both the positive bus bar and the negative bus bar. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not disclose or suggest the claimed method for interrupting an inflow current of a battery system, the battery system including: a plurality of prismatic battery cells each having a sealing plate provided with electrode terminals that are positive and negative, at least one of the electrode terminals being fixed to the sealing plate in an insulated state; parallel-connected bus bars each connecting the plurality of prismatic battery cells in parallel; and a safety mechanism configured to be capable of interrupting a current path of the prismatic battery cells connected in parallel by the parallel-connected bus bars, the method comprising: the sealing plate of one of the prismatic battery cells convexly deforming due to a rise in an internal pressure of the one of the prismatic battery cells when an abnormality occurs; bringing the sealing plate that has convexly deformed into contact with a positive bus bar and a negative bus bar connecting positive electrodes and negative electrodes, respectively, of the one of the prismatic battery cells and corresponding one of the prismatic battery cells connected in parallel to the one of the prismatic battery cells, such that the positive bus bar and the negative bus bar are short-circuited via the sealing plate to form external short circuitry between the electrode terminals that are positive and negative of the corresponding one of the prismatic battery cells connected in parallel to the one of the prismatic battery cells with the abnormality; and the external short circuitry activating the safety mechanism that interrupts a current flowing into the one of the prismatic battery cells with the abnormality. In particular, the feature requiring the sealing plate to be in contact with both a positive bus bar and a negative bus bar is not recognized in the prior art of record. The inventive feature creates a low resistance short circuit between the positive and negative bus bars to trigger a safety mechanism. See para. 11 and Fig. 4 of the PGPUB. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729